Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. In particular, from the last paragraph of page 7 of 9 through the second paragraph of page 8 of 9 of the applicant’s remarks, the applicant argues that Fiske does not teach “a motor group … wherein the lens group comprises N lenses sequentially arranged …, the motor comprises N motors, the N motors correspond one-to-one to the N lenses, and each motor is configured to drive the corresponding lens”, because according to the applicant, lens elements 163a, 163b, 163c and 163 d constitute 4 lenses, which is thus not in one-to-one correspondence with the one motor. The examiner respectfully disagrees. As pointed out in the rejection of claim 7, “lens elements 163a-163d constitute a single “lens” in that together they focus the light and in that they are moved as a single lens group”. To put it another way, the claim does not recite “wherein the lens group comprises N [lenses] lens elements sequentially arranged” it recites “N lenses”. 
To explain, consider the class definitions from USPC 359/642:
 “642	LENS: This subclass is indented under the class definition.  Subject matter including either a single transparent mass of refractive material having opposed refracting surfaces or a plurality of such masses arranged along an optical axis with their opposed refracting surfaces disposed transversely of such axis, the said opposed surfaces being so shaped and spaced that the mass or plurality of masses are capable of producing, from light rays passing therethrough from an object external to the mass or masses, a single image of that object at a focal point….
(3) Note. The lens masses referred to above will be designated hereafter as lens "components" or lens "elements" depending on the design of the lens.
(4) Note. The term "component" as applied to a lens designates either a single transparent mass of refractive material having two opposed refracting surfaces or a grouped plurality of such masses arranged in series along the optical axis of the lens…
(5) Note. The term "element" as applied to a lens designates any single transparent mass of refractive material having two opposed refracting surfaces, which surfaces are disposed transversely of the optical axis of the lens and spaced therealong, i.e., any one of the masses in the above component definition regardless of its spacing from adjacent refracting surfaces that may be present in the lens.”

Thus the term “lens” does not only designate “a single transparent mass of refractive material having opposed refracting surfaces,” but also includes “a plurality of such masses arranged along an optical axis.” Thus the examiner’s identification of lens elements 163a-163d together as a single lens, may not have been what the applicant intended to claim, but is within the broadest reasonable interpretation of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872